Citation Nr: 1506571	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-21 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected status post fracture of the right tibia and fibula with deformity of the tibia and fibula.

2.  Entitlement to an increased evaluation for status post fracture of the right tibia and fibula with deformity of the tibia and fibula, currently rated as 10 percent disabling. 

3.  Entitlement to a separate evaluation for anterior crural (femoral) atrophy of the right lower extremity.

4.  Entitlement to an increased evaluation for residuals of spleen contusion, currently rated as noncompensable. 

5.  Entitlement to an increased evaluation for residuals of a mouth injury, currently rated as noncompensable.
	
6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran had honorable service from April 1970 to January 16, 1977.  He then served from January 17, 1977 to August 1979 and was discharged under conditions other than honorable.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the right hip claim has been recharacterized as noted on the title page to reflect the theory of secondary service connection.  An inferred TDIU claim under Rice v. Shinseki, 22 Vet. App. 447 (2009) has also been raised.  

In August 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 

In February 2012, the Board remanded the case for additional development.  Following completion of the requested action, as well as a continued denial of the Veteran's claims, his appeal was returned to the Board for further appellate review.

Subsequent to the December 2012 supplemental statement of the case (SSOC), the Veteran submitted additional evidence in the form of private treatment records along with a waiver of initial RO consideration.

At the beginning of the appeal, the Veteran was represented by the American Legion (AL).  In an April 2014 VA Form 21-22, he revoked the AL power of attorney and appointed the Disabled American Veterans (DAV) as his representative.   

The issues of entitlement to service connection for a right hip disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's tibia-fibula disability is manifested by a nontender, palpable prominence of the right tibia and fatigability after prolonged standing and walking; there is no evidence of malunion or moderate right knee or right ankle disability.

2.  The Veteran has been diagnosed as having anterior crural (femoral) nerve atrophy affecting the right lower extremity as a manifestation of the service-connected tibia-fibula disability. 

3.  There is no evidence of active spleen residuals, to include spleen contusion.

4.  Resolving all reasonable doubt in the Veteran's favor, the probative medical evidence of record shows crepitus, pain, and inter-incisal motion between 31 and 40 mm; there is no evidence of loss, nonunion, or malunion of the mandible; impairment of the ramus, condyloid process, or hard palate; or severe displacement of the mandible.
 

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for status post fracture of the right tibia and fibula with deformity of the tibia and fibula are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1. - 4.7, 4.71a, Diagnostic Code (DC) 5262 (2014).

2.  The criteria for the assignment of a separate disability rating for anterior crural (femoral) nerve affecting the right lower extremity have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.21, 4.1, 4.3, 4.124a, DC 8526 (2014).

3.  The requirements for an initial compensable evaluation for spleen contusion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1 - 4.7, 4.117, DC 7707 (2014).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 10 percent evaluation for the Veteran's mouth injury have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1 - 4.7, 4.150, DCs 9905, 9913 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  

By way of a March 2009 pre-adjudication letter, VA notified the Veteran of the information and evidence needed to substantiate his increased rating claims.  The March 2009 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Most recently, a December 2012 SSOC readjudicated the increased rating claims after all essential notice was given and pertinent evidence was received.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, the VA satisfied its duty to notify.  

Moreover, VA has complied with its duty to assist the Veteran in the development of his claims.  The evidence of record includes service treatment records (STRs), VA treatment records, and the Veteran's hearing testimony.  The RO attempted to obtain records from the Social Security Administration, but those records are not available.  The Veteran was afforded VA examinations in March 2012 (with March 2012 addendum) that the Board finds are adequate because the examiner discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).



II.  Increased Ratings
 
Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Right Leg

STRs dated in October 1977 establish that the Veteran was hit by an automobile while on foot, resulting in multiple injuries inclusive of a compound, comminuted fracture of the right tibia and fibula.  In May 1981, the RO assigned a 10 percent evaluation for status post fracture of the right tibia and fibula with deformity of the tibia and fibula, effective February 25, 1981.  The RO continued the 10 percent rating in May 1995.  The Veteran filed the current increased rating claim in February 2009.

The Veteran's right leg disability is rated under 38 C.F.R. § 4.71a, DC 5262.  Under DC 5262, malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent evaluation.  Malunion with moderate knee or ankle disability warrants a 20 percent evaluation, and with marked knee or ankle disability, a 30 percent evaluation.  Nonunion of the tibia and fibula with loose motion requiring brace warrants a 40 percent evaluation.

Normal range of motion of the ankle is from 0 to 20 degrees of dorsiflexion (toe up) and 0 to 45 degrees of plantar flexion (toe down).  Normal range of motion of the knee is 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.

After the accident, the Veteran had prolonged casting and recasting of the right leg due to initial non-healing of fractures.  While the tibia and fibula were ultimately found to have satisfactorily healed in service, service records also reflect findings of quadriceps atrophy on the right associated with the prolonged casting, as well as ongoing leg pain.  Post-service X-rays revealed a drop-off condition of the right tibia, reflecting a residual ridge at the site of the tibia bone fracture union which is visible anteriorly.  X-ray findings associated with an October 1994 VA bones examination for compensation purposes note deformity of both the tibia and fibula.  

In November 2008, the Veteran was issued a cane for his right hip disability.  In December 2008, he complained of right knee and right hip pain with shooting pain down his right leg to his foot.  He denied any new weakness or numbness.  He noted that he had recently been diagnosed with sciatica and radiculopathy.  In March 2009, the Veteran complained of radicular low back pain down the right hip, thigh, and leg.

The Veteran was afforded a VA bones examination in April 2009 that the Board found to be inadequate in its February 2012 decision.  The examination report reflected no leg length measurements.  The examiner instead addressed the right knee, opining that the Veteran's disability of the right knee was unrelated to in-service injury, yet providing no rationale for that conclusion.  He failed to note resulting deformity of the tibia and fibula, and he failed to address the presence or absence of any associated dysfunction of the right ankle.  Accordingly, the Board remanded the claim so that an examination could be scheduled in order to determine whether other conditions of the right lower extremity could be associated with the service-connected tibia-fibula disability.

The Veteran submitted to various VA examinations in March 2012.  He complained of progressively worsening right leg pain that radiated to the foot.  He also complained of numbness and tingling of the toes of both feet, right worse than left.  The Veteran reported flare-ups of right leg pain after a lot of standing and walking.  The examiner thoroughly reviewed the claims file and noted that the Veteran suffers from (nonservice-connected) diabetes mellitus.  Physical examination revealed quad measurements of 33 cm on the right and 35 cm on the left.  Calf measurements were 33 cm on the right and 33 cm on the left.  There was a nontender, palpable prominence of the right tibia representing the healed fracture site.  Clinically, there was excellent alignment of the right lower extremity.  Limb length measurements were equal bilaterally.  The examiner determined that the 2 cm thigh atrophy was a result of the long period of casting required during service.  Accordingly, the Veteran had 4/5 strength in knee flexion and extension, but no other significant functional residuals.  The examiner noted that the Veteran used a cane on a regular basis due to back/right hip pain.  Examination and X-rays of the right ankle were normal.  He diagnosed mild degenerative joint disease of the right knee and opined that this disability was compatible with age rather than being causally related to or residuals of the old tibia-fibula fracture.

The VA examiner noted the Veteran's complaints of intermittent pain in the right low back and hip that radiated down the lateral thigh to the knee and sometimes the ankle.  He also noted the Veteran's complaint that sometimes the entire right leg became weak and that he could walk "perhaps a few hundred feet" before he had to stop due to pain.  The Veteran was able to heel/toe/tandem walk with a cane, although he did not "get on the right toes very well" due to pain.  Motor strength was normal (except right quads) with normal tone.  There was mild atrophy of the right thigh.  Sensory was intact to fine touch, temperature, vibration, and position.  Reflexes were hypoactive.  X-rays of the lumbar spine showed straightening of normal lordosis with no disc narrowing.  The examiner found no motor or sensory deficits referable to the lumbar spine or to diabetic neuropathy.  However, he indicated that an electromyography (EMG) was necessary.

In a March 2012 addendum, the VA examiner noted that the EMG revealed an abnormal right lower extremity.  The examiner explained that the nerve conduction study (NCS) was normal, but with low amplitude.  A needle examination showed chronic denervation changes in the right LR muscles.  The examiner diagnosed mild incomplete paralysis of the anterior crural (femoral) nerve.  He also concluded that there was electrophysiologic evidence of sensorimotor axonal peripheral neuropathy that "could be consistent with diabetes."  There was also evidence of mild chronic inactive right L5 radiculopathy.  However, there was no clinical evidence of motor or sensory deficits of polyneuropathy or lumbar radiculopathy.

The medical evidence shows that the fracture of the right tibia and fibula has healed with a nontender, palpable prominence of the right tibia at the healed fracture site.  The Veteran walks with a cane because of nonservice-connected disabilities.  A higher rating is not met or approximated.  There is no currently diagnosed right ankle disability, and the March 2012 VA examiner found that the Veteran's right knee disability is not related to the status post fracture of the right tibia and fibula.  There is no evidence of malunion or nonunion of the tibia and fibula.

In addition, the record shows that the Veteran has developed anterior crural (femoral) atrophy of the right thigh.  The medical evidence establishes that the right thigh atrophy was caused by the long healing process associated with the service-connected tibia/fibula fracture.  See, e.g., March 2012 VA Examination Report.  As such, the assignment of a separate disability rating for anterior crural (femoral) atrophy of the right lower extremity is warranted.  In order to ensure that there is no prejudice by virtue of the Board assigning a rating in the first instance, the AOJ will assign the rating and the effective date.

In evaluating the Veteran's claim, the application of a higher disability evaluation based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran is unable to stand for prolonged time periods or walk for prolonged distances.  Any functional impairment, however, already has been considered by the 10 percent rating assigned.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

The level of impairment in the right leg has been relatively stable throughout the appeal period, or at least has never warranted a rating higher than 10 percent.  Therefore, the application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Spleen

In May 1981, the RO assigned a noncompensable rating for spleen contusion under DC 7707, which provides that healed injuries of the spleen are to be rated on any residuals.  See 38 C.F.R. § 4.117, DC 7707.

The Veteran submitted to an April 2009 VA examination, at which time he reported having had a splenectomy after the 1977 accident.  He denied any additional abdominal surgery since that time.  He did not have a history of bacterial infections such as pneumonia or generalized sepsis.  A physical examination was normal.  The diagnosis was post-splenectomy secondary to trauma.  The examiner noted that the Veteran currently had no illness or other complication related to the splenectomy.  

As instructed in the February 2012 Board Remand, the Veteran submitted to a March 2012 VA examination.  A physical examination was normal.  The examiner reviewed the claims file and concluded that the Veteran was not "asplenic."  He noted that there was no contemporaneous medical evidence documenting a significant splenic "contusion" causing functional abnormalities.  He explained that the April 2009 VA examiner's diagnosis was "clear error" because an August 2010 CT of the abdomen "DEFINITIVELY demonstrates that the Veteran's spleen is intact, and in the words of the radiologist, 'unremarkable'".  (Emphasis in original).  He noted that the April 2009 VA did not review the claims file.

As there are no objective findings of any current residuals related to the spleen, there are no residuals on which to base a compensable rating; therefore, a compensable rating is not warranted.

The preponderance of the evidence is against the increased rating claim, there is no doubt to be resolved, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Mouth

As noted above, the Veteran was hit by a car during service.  He sustained multiple injuries, to include trauma to the lateral face (right malar region), the loss of two maxillary incisor teeth, and temporomandibular joint (TMJ) difficulties.  He did not require any interdental fixation of the mandible-maxilla.  

In March 1981, the RO granted service connection for a mouth injury for treatment purposes only.  In May 1981, the RO assigned a noncompensable evaluation under DC 9999.

X-rays taken during a May 1990 VA examination showed normal mandible and TMJ bilaterally.

A March 1992 dental rating sheet notes that outpatient treatment was granted for teeth #7 and 8 due to trauma.  An April 1992 dental rating sheet notes that outpatient treatment was granted for teeth #14 and 19.

In July 2009, the RO continued the noncompensable evaluation for mouth injury under DCs 9999-9913.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  Hence, the Veteran's mouth injury is rated by analogy, using the criteria for loss of teeth due to loss of substance of body of maxilla or mandible without loss of continuity under DC 9913.

Under DC 9913, where the lost masticatory surface cannot be restored by a "suitable prosthesis," a maximum 40 percent disability rating is warranted for the loss of all teeth.  For the loss of all upper teeth or all lower teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, a 30 percent rating is warranted.  For the loss of all upper and lower posterior or upper and lower anterior teeth, a 20 percent rating is warranted.  For the loss of all upper anterior or lower anterior teeth, or for the loss of all upper and lower teeth on one side, a 10 percent rating is warranted.  Where the loss of masticatory surface can be restored by suitable prosthesis, a noncompensable (0 percent) rating is warranted.  See 38 C.F.R. § 4.150, DC 9913.

DC 9905, which pertains to limitation of motion of temporomandibular articulation, is also applicable.  It provides for a 10 percent disability rating when the range of lateral excursion is limited from 0 to 4 mm. or the inter-incisal range is limited to 31 to 40 mm.  A 20 percent disability rating is applicable when the inter-incisal range is limited to 21 to 30 mm.  A 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 mm., and a maximum 40 percent rating is assigned when the range is limited to 0 to 10 mm.  A Note to DC 9905 states that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, DC 9905.

DCs 9900 through 9904, DCs 9906 to 9912, and DCs 9914 through 9916 are not applicable.

On VA examination in April 2009, the Veteran reported that he had had teeth knocked out during service, but was not sure which ones were involved.  He gave a history that included TMJ surgery.  There was moderate crown and bridge work replacing teeth #7, 8, 14, and 28.  Inter-incisal range was 35 mm.  Lateral excursion was 9 mm on the left and 11 mm on the right.  There was no loss of mandible, maxilla, or hard palate.  X-rays showed no evidence of TMJ.  A physical examination revealed mild horizontal bone loss due to poor oral hygiene.  Unfortunately, the examiner refused to speculate as to the extent of impairment as a residual of the in-service mouth injury.

As instructed in the February 2012 Board Remand, the Veteran submitted to another VA examination in April 2012.  He complained of clicking (crepitus) and tenderness of the right TMJ.  Inter-incisal motion was 31 to 40 mm.  There was no additional limitation of motion or functional impairment with repetitive testing.  There was no ankylosis and no deformity.  No X-rays were taken.  The examiner opined that there was no current pathology or disability involving either TMJ and that the Veteran had completely recovered from his 1977 injuries.  He noted that the crepitus was within normal limits for the Veteran's age.  

At the video conference hearing in April 2011, the Veteran testified that his teeth did not meet correctly and that he had a problem with the joints of his jaw.  

Despite the documented trauma to teeth  #7 and 8 during service, the VA examiners found no loss of substance of the maxilla or mandible present.  The April 2009 VA examiner clearly stated that the Veteran's current bone loss is due to poor hygiene.  Thus, a compensable evaluation under DC 9913 is not warranted.  

The Board acknowledges that TMJ was not seen on X-rays, and that neither examiner diagnosed a TMJ disorder.  Regardless, the evidence shows that for the duration of the appeal period, the Veteran demonstrated inter-incisal motion of 31 to 40 mm, which warrants a 10 percent disability under DC 9905.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that a 10 percent evaluation is warranted for the entire pendency of the appeal.  

A rating higher than 10 percent is not currently warranted under DC 9905 as there is no evidence of greater limitation of motion even with repetitive motion testing.  The weight of the competent and probative lay and medical evidence establishes that the Veteran does not have actual inter-incisal range of motion limited to 30 mm. or less or the functional equivalent of inter-incisal motion limited to 30 mm. or less.  See DeLuca; 38 C.F.R. §§ 4.3, 4.59, 4.150.  The Board recognizes the Veteran's report of flare-ups during the April 2012 VA examination, but notes that the 10 percent disability rating assigned contemplates flare ups.  See 38 C.F.R. § 4.1; Mitchell, 25 Vet. App. 32.



IV.  Additional Considerations

The evidence does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities is inadequate.  The right leg disability is manifested by signs and symptoms such as pain, fatigability after prolonged standing and walking, and atrophy of the right thigh.  The mouth injury is manifested by signs and symptoms such as pain and limited motion of the temporomandibular articulation.  Here, the Veteran's symptoms have been addressed by the rating codes, including additional consideration given to the Veteran's functional impairment.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  Thus, the Veteran's symptomatology does not present an exceptional or unusual disability picture.  Consequently, the Board need not address whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected status post fracture of the right tibia and fibula with deformity of the tibia and fibula is denied.

The assignment of a separate disability rating for anterior crural (femoral) atrophy of the right lower extremity is granted.

A compensable evaluation for residuals of spleen contusion is denied.

An increased 10 percent evaluation, but no higher, for the Veteran's mouth injury is granted, subject to the regulations governing payment of monetary benefits.


REMAND

Right Hip

The Veteran contends that he sustained a right hip injury when he was hit by the car during service.  In the alternative, he maintains that his current right hip disability was caused, or has been aggravated, by his service-connected right leg disability.

A November 1977 hospital discharge report notes that the Veteran sustained a fracture of the right side of the pelvis involving the acetabulum, but that it was "not significantly displaced."

An April 1981 VA examination report shows that the Veteran had normal range of motion of both hips.

The first post-service evidence of a right hip disability is dated in November 2008.  At that time, the Veteran complained of low back and right hip pain of "a few weeks" duration.  The diagnosis was right hip pain.

A December 2008 examination was normal with the exception of mild discomfort when the Veteran stretched his right leg straight out.  He denied any trauma.  The diagnosis was degenerative joint disease/sciatica.  

In March 2009, it was noted that that Veteran's medical history included low back pain and radicular right hip pain of one year's duration.  External rotation of both hips was unremarkable. 

An April 2009 VA bones examination report shows that the Veteran complained of occasional right leg pain since the 1977 accident.  He also complained of knee pain and instability, which reportedly caused a November 2008 fall wherein he injured his right hip.

A June 2009 bone scan revealed osteopenia in the necks of the proximal femoral.

The Veteran was diagnosed with mild degenerative joint disease of the right hip in February 2012.

A March 2012 VA examiner opined that the Veteran's right hip disability was compatible with age rather than being causally related to or residuals of the old tibia-fibula fracture.  He further opined that the right hip disability was not related to service.  The examiner reviewed the claims file and noted that the Veteran was hospitalized for numerous injuries sustained as a result of a 1977 car accident, and that his right leg was in traction during intensive care.  The examiner also noted that the Veteran was first treated for right hip pain in November 2008.  

The Board finds that the March 2012 medical opinion is inadequate because the examiner did not offer an opinion as to whether the Veteran's right leg disability aggravates the diagnosed right hip disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, upon remand, an addendum from the clinician who provided the March 2012 opinion should be obtained.

TDIU
 
In 2009, the Veteran indicated that he had been unemployed since 1999 because of knee pain.  See April 2009 VA Bones Examination Report.  However, he has since indicated that he is unemployed due to multiple medical problems that include his service-connected right leg disability.  See March 2012 VA Examination Report.  

Accordingly, the case is REMANDED for the following action:

1. Undertake all appropriate notice and development actions relevant to the claim for TDIU. 

2. The claims file, to include a copy of this remand, must be must be provided to and reviewed by the VA examiner who provided the March 2012 opinion in connection with the Veteran's claim of service connection for a right hip disability.  The clinician should provide an addendum to that report that includes an opinion on the question of whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's right hip disability was caused or aggravated (permanently worsened beyond normal progression) by his service-connected right leg disability.  The examiner should address the effect of the November 2008 fall.

Also, the examiner should opine as to the effect of the service-connected disabilities on the Veteran's ability to obtain and to maintain gainful employment.

A full and complete rationale for all opinions expressed must be provided.  Regardless of whether the clinician's opinion is favorable or negative, he must provide support for all opinions rendered that includes reference to lay or medical evidence contained in the claims file, if appropriate, or to known medical principles relied upon in forming his opinion.

(If the March 2012 physician is no longer available, the claims folder should be forwarded to another VA physician to provide the addendum opinion requested above.  If another examination is required to formulate an opinion as to any question, another examination should be scheduled in order for the question to be answered.)

3. Then, readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


